Citation Nr: 1614702	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-20 830A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether the reduction of the disability rating for service-connected peripheral neuropathy of the right lower extremity from 10 percent to 0 percent, effective October 26, 2010, was proper.

3.  Whether the reduction of the disability rating for service-connected peripheral neuropathy of the left lower extremity from 10 percent to 0 percent, effective October 26, 2010, was proper.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

5.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease.

6.  Entitlement to service connection for neuropathy of the right upper extremity.

7.  Entitlement to service connection for neuropathy of the left upper extremity.

8.  Entitlement to a compensable rating for non-obstructive right ureterocele prior to August 19, 2010.  

9.  Entitlement to an evaluation in excess of 30 percent for tinea pedis and fungal infection of the hands and feet.

10.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the thoracic spine.

11.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

12.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.  

13.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

14.  Entitlement to a compensable evaluation for residuals of fracture of the third finger of the left hand.  

15.  Entitlement to a compensable evaluation for residuals of fracture of the left great toe.  

16.  Entitlement to a compensable evaluation for torsion of spermatic cord with atrophy of the right testicle and orchioplexy of the left testicle.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing in October 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but is not manifested by total social and occupational impairment.

2.  The evidence of record does not demonstrate an overall improvement of the Veteran's peripheral neuropathy in the right lower extremity.

3.  The evidence of record does not demonstrate an overall improvement of the Veteran's peripheral neuropathy in the left lower extremity.

4.  The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his experience.

5.  The preponderance of the evidence is against a finding that a cervical spine disability, to include degenerative joint disease and degenerative disc disease, is attributable to service or a service-connected disability.

6.  The preponderance of the evidence is against a finding that the Veteran has neuropathy of the right upper extremity.

7.  The preponderance of the evidence is against a finding that the Veteran has neuropathy of the left upper extremity.

8.  On October 6, 2015, prior to the promulgation of a decision involving claims for increase for non-obstructive right ureterocele; tinea pedis and fungal infection of the hands and feet; traumatic arthritis of the thoracic spine; diabetes mellitus; bilateral hearing loss; tinnitus; residuals of fracture of the third finger of the left hand; residuals of fracture of the left great toe; and torsion of spermatic cord with atrophy of the right testicle and orchioplexy of the left testicle, the Board received notification from the Veteran that a withdrawal of these issues was requested.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The 10 percent rating for peripheral neuropathy of the right lower extremity is restored, effective October 26, 2010.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.344, 4.71a, DC 8521 (2015).
3.  The 10 percent rating for peripheral neuropathy of the left lower extremity is restored, effective October 26, 2010.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.344, 4.71a, DC 8521 (2015).

4.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2015).

5.  The criteria for service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The criteria for withdrawal of the claims for increase for non-obstructive right ureterocele; tinea pedis and fungal infection of the hands and feet; traumatic arthritis of the thoracic spine; diabetes mellitus; bilateral hearing loss; tinnitus; residuals of fracture of the third finger of the left hand; residuals of fracture of the left great toe; and torsion of spermatic cord with atrophy of the right testicle and orchioplexy of the left testicle by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in February 2010 and August 2010.  

Concerning VA's duty to assist, VA has obtained the Veteran's VA treatment records.  In September 2015, the Veteran submitted a July 2015 letter signed by a VA psychiatrist and a VA psychologist and specifically waived initial consideration of that evidence by the agency of original jurisdiction.  Therefore, the Board may consider this evidence in the first instance.  The Veteran has been provided with examinations in connection with all the issues being decided on the merits, and these examinations are adequate for adjudicatory purposes.  The examiners were aware of the Veteran's pertinent medical history and rendered appropriate findings and medical opinions, which were supported by clinical rationale.  The Board accordingly finds that VA's duty to assist has been met.  

In October 2015, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate his claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conduct of the hearing. 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD is currently rated at 50 percent under DC 9411.  In order to warrant the next higher rating of 70 percent, his symptoms need to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In reviewing the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating because of his limited social contact with others and the severity of his depression.  At the October 2015 hearing, the Veteran testified that he had one friend, who is his girlfriend of 10 years and that he stayed home a lot because he did not like going out and being around others.  He stated he had nightmares on a regular basis and was haunted by his experiences in Vietnam.  The Veteran's treating VA psychiatrist and VA psychologist stated in a July 2015 letter that the Veteran's symptoms met the 70 percent criteria because of his persistent disturbances in mood and motivation, persistent state of hyperarousal, markedly reduced tolerance for frustration, sleep disturbances, and difficulty with establishing and maintaining relationships with loved ones.  These same symptoms have been described in VA examination reports throughout the appeal, which severity of the symptoms has remained constant.  For these reasons, the Board finds that a 70 percent rating is warranted throughout the appeal period and that staged ratings would not be appropriate due to the consistency of the symptoms during the appeal.

The Board finds, however, that a 100 percent rating is not warranted.  A 100 percent rating contemplates total occupational and social impairment.  The Veteran has not alleged that he has total occupational and social impairment due to PTSD.  Again, at the October 2015 hearing, he testified that he and his girlfriend had been together for 10 years, which is evidence against a finding of total social impairment.  Additionally, in his application for TDIU benefits, he included his physical disabilities as being the cause of his inability to work.  In other words, he is not alleging total occupational impairment due to PTSD only.  In the July 2015 letter, the Veteran's treating psychiatrist and psychologist concluded that the Veteran was unable to work "due to a combination of his service-connected physical and mental health disabilities."  Accordingly, the evidence does not support a finding that the Veteran's PTSD meets the criteria for a 100 percent rating schedular rating.  

The Board has considered whether referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first consideration is whether the schedular rating criteria adequately contemplate the disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The discussion above reflects that the Veteran's PTSD symptoms are fully contemplated by the applicable rating criteria.  The broad language in the criteria contemplates all of the psychiatric symptoms even though they are not specifically listed.  Therefore, referral for an extraschedular rating is not warranted.  

III. Reductions

In a May 2010 rating decision, the RO granted service connection for neuropathy of the right and left lower extremities and assigned each a 10 percent rating, effective January 19, 2010.  In a February 2011 rating decision, the RO proposed to reduce the 10 percent evaluations to noncompensable based upon clinical findings made in an October 2010 VA examination report.  In a May 2011 rating decision, the RO implemented the reductions, effective October 26, 2010.  

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated, which the RO properly followed.  The issue in this case is whether the reduction was warranted.  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's neuropathy of the right and lower extremities are rated under DC 8521.  Under this DC, a 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a (2015).

The Board concludes that the totality of the evidence does not support a finding that the Veteran's neuropathy of the right and left lower extremities had improved such that his rating should have been reduced from 10 to noncompensable beginning October 26, 2010.  When the RO granted the 10 percent ratings, it was based on clinical findings made in a March 2010 VA examination report.  There, the examiner noted that sensation was normal except for the bottom of both feet, "S1 level," which distribution of decreased perception to pinprick and absence of pathologic findings favored a finding of peripheral neuropathy.  In the October 2010 VA examination report, the examiner reported, "Reflexes are 2 and equal bilaterally for ... patellar and Achilles."  The examiner concluded that the neuropathy in the lower extremities was "resolved."  

The Board finds that the clinical findings in the March 2010 VA examination report are more detailed than those provided in the October 2010 VA examination report.  The Veteran has been complaining of numbness in his lower extremities for years, and it is questionable whether such symptoms could have genuinely resolved.  A reduction based on one examination, which, again, was not as thorough as the March 2010 VA examination, is insufficient to show improvement.  Accordingly, the Board finds that the previous 10 percent ratings for neuropathy of the right and left lower extremities should be restored beginning October 26, 2010.  

IV. TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  In this case, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).

On the Veteran's application for TDIU, he indicated that he had worked for a railroad company for approximately 20 years and stopped working there in 1992.  Thus, he has not worked for more than 20 years.  At the October 2015 hearing, the Veteran testified that he could not obtain work due to both his PTSD and his physical disabilities.  The Veteran's treating VA psychiatrist and psychologist stated in a July 2015 letter that the Veteran would be unable to reenter the working world "due to a combination of his service-connected physical and mental health disabilities."  There are VA medical opinions that state that the Veteran could find work; however, none of the professionals considered all of the Veteran's service-connected disabilities.  Rather, they made such conclusions based upon the Veteran's thoracic spine disability alone or his PTSD alone.  The Board finds that the July 2015 opinion by a VA psychiatrist and psychologist to be the most probative evidence regarding the Veteran's ability to work in relation to all of his service-connected disabilities.  Accordingly, the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  38 C.F.R. § 3.102 (2015); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).  TDIU is therefore warranted.

V. Service Connection

The Veteran alleges that he developed a cervical spine disability from the helicopter accident while in Vietnam or that it was caused by his service-connected traumatic arthritis of the thoracic spine.  He also alleges that he has neuropathy in his upper extremities either secondary to the cervical spine disability or his service-connected diabetes mellitus. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a claim for service connection, the evidence must show three elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
A. Cervical Spine Disability 

The evidence shows that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine.  Thus, element (1), evidence of a current disability, has been met as to both direct and secondary service connection.  

Additionally, while the service treatment records are silent for any complaint of neck pain following the September 1969 helicopter accident, the Board, for purposes of this decision, further accepts as true that the Veteran felt neck pain following the helicopter accident.  The Veteran is service connected for traumatic arthritis of the thoracic spine.  Therefore, element (2) for both direct, evidence of in-service incurrence of an injury, and secondary service connection, a service-connected disability, have been met.  

The crux of this claim rests on whether there is a relationship between the post service diagnoses of degenerative joint disease and degenerative disc disease of the cervical spine and either the Veteran's reported in-service injury to the cervical spine or the service-connected traumatic arthritis of the thoracic spine.  The Board will address each theory of entitlement separately.  

As to direct service connection, the Board finds that the preponderance of the evidence is against a relationship between the current cervical spine disabilities and service.  In a June 2012 VA examination report, the examiner concluded that the Veteran's degenerative joint disease was consistent with normal aging and not caused by or due to an injury in service.  He stated that this kind of nexus is not supported by medical literature.  The examiner noted that accidents like the Veteran had usually cause compression fractures, but that the Veteran did not have a compression fracture as evidenced by 2010 and 2012 cervical spine x-rays.  

The Board accords this medical opinion high probative value.  The examiner had an opportunity to examine the Veteran, review the evidence, and research the applicable scientific evidence, and he provided a rationale for his conclusion.  There is no competent evidence to refute this medical opinion.  Thus, element (3) for direct service connection, a causal relationship between the present disability and the disease or injury during service, is not met.

As to secondary service connection, the Board finds that the preponderance of the evidence is against a relationship between the current cervical spine disabilities and the service-connected traumatic arthritis of the thoracic spine.  In a March 2010 VA examination report, the examiner stated that degenerative disc disease and degenerative joint disease of the cervical spine were not caused by or related to the traumatic arthritis of the thoracic spine.  She stated that the preponderance of the medical literature indicates that degenerative disc disease and degenerative joint disease are not caused by degenerative arthritis of the thoracic spine.  The Board accords this medical opinion high probative value.  The examiner had an opportunity to examine the Veteran, review the evidence, and research the applicable scientific evidence, and she provided a rationale for her conclusion.  There is no competent evidence to refute this medical opinion.  Thus element (3) for secondary service connection, a nexus between the service-connected disability and the current disability, is not met.  

In summary, the preponderance of the evidence is against the claim of entitlement to service connection for degenerative joint disease and degenerative disc disease of the cervical spine both on a direct basis and as secondary to the service-connected traumatic arthritis of the thoracic spine.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims, the rule is not for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

B. Neuropathy of the right and left upper extremities

As stated above, the Veteran alleges that he has neuropathy in the right and left upper extremities due to either the cervical spine or the service-connected diabetes mellitus.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has neuropathy in the right and left upper extremities.  In a May 2003 VA treatment record, the examiner stated that the Veteran had no "real objective findings to support a diagnosis of peripheral neuropathy."  An October 2003 electromyography (EMG) did not support a diagnosis of peripheral neuropathy.  In the March 2010 VA examination report, the examiner noted that the Veteran had undergone an electromyography, which failed to show peripheral neuropathy of the upper extremities.  In the October 2010 VA examination report, the examiner concluded there was no objective evidence to support a diagnosis of bilateral upper extremity peripheral neuropathy.  Examiners have noted the Veteran's reports of numbness and tingling, but they have not diagnosed peripheral neuropathy in the upper extremities.  In a March 2011 VA treatment record, the examiner noted that the Veteran's symptoms were not related to the Veteran's diabetes mellitus because the Veteran was "well controlled on [a] single agent."  Both physical examinations and objective testing have not shown peripheral neuropathy of the upper extremities.  Thus, element (1), evidence of a current disability, for both direct and secondary service connection is not met.

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claims for right and left peripheral neuropathy of the upper extremities. 

VI. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, at the October 6, 2015, hearing before the undersigned, the Veteran withdrew the claims for increase for non-obstructive right ureterocele; tinea pedis and fungal infection of the hands and feet; traumatic arthritis of the thoracic spine; diabetes mellitus; bilateral hearing loss; tinnitus; residuals of fracture of the third finger of the left hand; residuals of fracture of the left great toe; and torsion of spermatic cord with atrophy of the right testicle and orchioplexy of the left testicle.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The 10 percent rating assigned to neuropathy of the right lower extremity is restored, effective October 26, 2010, subject to the laws and regulations governing the payment of monetary benefits.

The 10 percent rating assigned to neuropathy of the left lower extremity is restored, effective October 26, 2010, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for cervical spine disability, to include degenerative joint disease and degenerative disc disease, is denied.

Service connection for neuropathy of the right upper extremity is denied.

Service connection for neuropathy of the left upper extremity is denied.




	(CONTINUED ON NEXT PAGE)



The claims for increase for non-obstructive right ureterocele; tinea pedis and fungal infection of the hands and feet; traumatic arthritis of the thoracic spine; diabetes mellitus; bilateral hearing loss; tinnitus; residuals of fracture of the third finger of the left hand; residuals of fracture of the left great toe; and torsion of spermatic cord with atrophy of the right testicle and orchioplexy of the left testicle are dismissed.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


